Case 2:17-cr-00121-GEKP Document 216 Filed 06/25/20 Page 1 of 32

AO 243 (Rey, 01/15)

MOTION UNDER 28 U.S.C, § 2255 TO VACATE, SET ASIDE, OR CORRECT

SENTENCE BY A PERSON IN FEDERAL CUSTODY

 

United States District Court

District

Eastern District of Pennsylvania (Philadelphia)

 

Name (under which you were convicted):

Khalif Hunter

 

Docket or Case No.:
2:17-cr-00121-GEKP-4

 

Place of Confinement:
FC] Petersburg Medium

Prisoner No.:
75913-0866

 

 

UNITED STATES OF AMERICA

Movant finciude name ander which convicted)

 

V. KHALIF HUNTER

 

 

MOTION

(a) Name and location of court which entered the judgment of conviction you are challenging:

United States District Court
Eastern District of Pennsylvania
Philadelphia Division

 

(b) Criminal docket or case number (if you know): _2:17-cr-00121-GEKP-4

 

(a) Date of the judgment of conviction (if you know): 4/30/2019
(b) Date of sentencing: 4/30/2019

 

 

Length of sentence: 84 months + 1 day

 

Nature of crime (all counts):

Count 1s: Conspiracy to Commit Hobbs Act Robbery, in violation of 18 U.S.C. § 1951(a};

Count 2s: Attempt Commit Hobbs Act Robbery, in violation of 18 U.S.C. §§ 1951(a) and 2; and

Count 3s: Carrying and Using a Firearm During a Crime of Violence, in violation of 18 U.S.C. §§ 924(c)(1)(A)
and 2.

 

(a} What was your plea? (Check one)
(1} Not guilty [| (2) Guilty (3) Nolo contendere (no contest) [|

(b) If you entered a guilty plea to one count or indictment, and a not guilty plea to another count or
what did you plead guilty to and what did you plead not guilty to?

Guilty on Counts 1s-3s of the Superseding Indictment.

 

If you went to trial, what kind of trial did you have? (Check one) Jury Judge only

 

Did you testify at a pretrial hearing, trial, or post-trial hearing? Yes [|

Did you appeal from the judgment of conviction? Yes No
Case 2:17-cr-00121-GEKP Document 216 Filed 06/25/20 Page 2 of 32

AO 243 (Rev. G1/15} Page 3

9. Ifyou did appeal, answer the following:

(a) Name of court:

 

(b) Docket or case number (if you know):
(c) Result:
(d} Date of result Gf you know):
(e) Citation to the case (if you know):
(f) Grounds raised:

 

 

 

 

 

(g) Did you file a petition for certiorari in the United States Supreme Court? Yes No
if “Yes,” answer the following:
(1) Docket or case number (if you know):
(2) Result:

 

 

 

(3) Date of result (if you know):
(4) Citation to the case (if you know):
(5) Grounds raised:

 

 

 

10. Other than the direct appeals listed above, have you previously filed any other motions, petitions, or applications,
concerning this judgment of conviction in any court?
vesL] Wo

11. Ifyour answer to Question 10 was “Yes,” give the following information:
(a) (1) Name of court:

 

(2) Docket or case number (if you know):
(3) Date of filing (if you know):

 

 

(4) Nature of the proceeding:
(5) Grounds raised:

 

 

 
Case 2:17-cr-00121-GEKP Document 216 Filed 06/25/20 Page 3 of 32

AO 243 (Rev. 01/15) Page 4

 

(6) Did you receive a hearing where evidence was given on your motion, petition, or application?

Yes NoL.

(7) Result:
(8) Date of result Gf you know):

 

 

 

(b) If you filed any second motion, petition, or application, give the same information:
(1) Name of court:

 

(2) Docket of case number (if you know):
(3) Date of filing Gif you know):

(4) Nature of the proceeding:

(5) Grounds raised: —_

 

 

 

 

(6) Did you receive a hearing where evidence was given on your motion, petition, or application?
Yes No [|

(7) Result:

(8) Date of result (if you know):

(c) Did you appeal to a federal appellate court having jurisdiction over the action taken on your motion, petition,

 

 

or application?

(1) First petition: Yes {| No
(2) Second petition: Yes [| No

(d) If you did not appeal from the action on any motion, petition, or application, explain briefly why you did not:

 

12, For this motion, state every ground on which you claim that you are being held in violation of the Constitution,
laws, or treaties of the United States. Attach additional pages if you have more than four grounds. State the facts
supporting each ground.
Case 2:17-cr-00121-GEKP Document 216 Filed 06/25/20 Page 4 of 32

AO 243 (Rev. 01/15) Page 5

GROUND ONE: Hunter's § 924(c) conviction must be vacated for resentencing because the underlying predicate
offense of “Hobbs Act Conspiracy” no longer categorically qualifies as a “crime of Violence”.

 

 

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

in light of United States v. Davis, 139 S. Ct. 2319 (2019), Hunter's § 924(c) conviction must be vacated for
resentencing because the underlying predicate offense of “Hobbs Act Conspiracy” no longer categorically
qualifies as a “crime of violence”.

Please See Memorandum of Law in Support.

 

(b) Direct Appeal of Ground One:

(1) If you appealed from the judgment of conviction, did you raise this issue?

Yes [| No [|

(2) Ifyou did not raise this issue in your direct appeal, explain why:

 

(c) Post-Conviction Proceedings:
(1) Did you raise this issue in any post-conviction motion, petition, or application?
Yes [ | No
(2) If you answer to Question (c)(1) is “Yes,” state:

Type of motion or petition:

 

Name and location of the court where the motion or petition was filed:

 

Docket or case number (if you know):

 

Date of the court’s decision:

 

Result (attach a copy of the court’s opinion or order, if available):

 

(3) Did you receive a hearing on your motion, petition, or application?
Yes No

(4) Did you appeal from the denial of your motion, petition, or application?

Yes [ No

(5) If your answer to Question (c)(4) is “Yes,” did you raise the issue in the appeal?

Yes No
Case 2:17-cr-00121-GEKP Document 216 Filed 06/25/20 Page 5 of 32

AO 243 (Rev. O1/15) Page 6
(6) If your answer to Question (c)(4) is “Yes,” state:

Name and Jocation of the court where the appeal was filed:

 

Docket or case number (if you know):

 

Date of the court’s decision:

 

Result (attach a copy of the court’s opinion or order, if available):

 

(7) Ifyour answer to Question (c)(4) or Question (c)(5) is “No,” explain why you did not appeal or raise this
issue:
N/A

 

GROUND TWO:

 

 

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

 

(b) Direct Appeal of Ground Two:

(1) If you appealed from the judgment of conviction, did you raise this issue?

Yes [] No

(2) Ifyou did not raise this issue in your direct appeal, explain why:

 

(c} Post-Conviction Proceedings:

(1) Did you raise this issue in any post-conviction motion, petition, or application?

Yes [| No
Case 2:17-cr-00121-GEKP Document 216 Filed 06/25/20 Page 6 of 32

AO 243 (Rev. 01/15) Page 7
(2) If you answer to Question (c)(1) is “Yes,” state:

Type of motion or petition:

 

Name and location of the court where the motion or petition was filed:

 

Docket or case number (if you know):

 

Date of the court’s decision:

 

Result (attach a copy of the court’s opinion or order, if available):

 

(3) Did you receive a hearing on your motion, petition, or application?

Yes [| No

(4) Did you appeal from the denial of your motion, petition, or application?

Yes [J No

(5) If your answer to Question (c)(4) is “Yes,” did you raise the issue in the appeal?
Yes No
(6) If your answer to Question (c)(4) is “Yes,” state:

Name and location of the court where the appeal was filed:

 

Docket or case number (if you know):

 

Date of the court’s decision:

 

Result (attach a copy of the court’s opinion or order, if available):

 

(7) If your answer to Question (c)(4) or Question (c)(5) is “No,” explain why you did not appeal or raise this

issue:

 

GROUND THREE:

 

 

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

 
Case 2:17-cr-00121-GEKP Document 216 Filed 06/25/20 Page 7 of 32

AO 243 (Rev, 01/15) Page 8

 

(b) Direct Appeal of Ground Three:

(c)

(1) If you appealed from the judgment of conviction, did you raise this issue?

Yes | No LJ

(2) If you did not raise this issue in your direct appeal, explain why:

 

Post-Conviction Proceedings:

(1} Did you raise this issue in any post-conviction motion, petition, or application?
Yes No [J

(2) Ifyou answer to Question (c)(1) is “Yes,” state:

Type of motion or petition:

 

Name and location of the court where the motion or petition was filed:

 

Docket or case number (if you know):

 

Date of the court’s decision:

 

Resuit (attach a copy of the court’s opinion or order, if available):

 

(3) Did you receive a hearing on your motion, petition, or application?
Yes No [|

(4) Did you appeal from the denial of your motion, petition, or application?
Yes No LJ

(5) If your answer to Question (c)(4) is “Yes,” did you raise the issue in the appeal?
Yes No

(6) If your answer to Question (c)(4) is “Yes,” state:

Name and location of the court where the appeal was filed:

 

Docket or case number (if you know):

 

Date of the court’s decision:

 

Result (attach a copy of the court’s opinion or order, if available):

 
Case 2:17-cr-00121-GEKP Document 216 Filed 06/25/20 Page 8 of 32

AO 243 (Rev. O1/15) Page 9
(7) If your answer to Question (c}(4) or Question (c)(5) is “No,” explain why you did not appeal or raise this

issue:

 

GROUND FOUR:

 

 

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.);

 

(b) Direet Appeal of Ground Four:
(1) Ef you appealed from the judgment of conviction, did you raise this issue?

Yes [| No

(2) If you did not raise this issue in your direct appeal, explain why:

 

{c) Posi-Conviction Proceedings:

(1) Did you raise this issue in any post-conviction motion, petition, or application?

Yes No

(2) If you answer to Question (c)(1) is “Yes,” state:

Type of motion or petition:

 

Name and location of the court where the motion or petition was filed:

 

Docket or case number (if you know):

 

Date of the court’s decision:

 

Result (attach a copy of the court’s opinion or order, if available):

 
Case 2:17-cr-00121-GEKP Document 216 Filed 06/25/20 Page 9 of 32

AO 243 (Rev. G1/15) Page 10

13.

14,

(3) Did you receive a hearing on your motion, petition, or application?

Yes [ | No []

(4) Did you appeal from the denial of your motion, petition, or application?

Yes [| No

(5) If your answer to Question (c)(4) is “Yes,” did you raise the issue in the appeal?

Yes No [ |
(6) If your answer to Question (c)(4) is “Yes,” state:

Name and location of the court where the appeal was filed:

 

Docket or case number (if you know):

 

Date of the court’s decision:

 

Result (attach a copy of the court’s opinion or order, if available):

 

(7) If your answer to Question (c)(4) or Question (¢)(5) is “No,” explain why you did not appeal or raise this

issue:

 

Is there any ground in this motion that you have not previously presented in some federal court? If so, which
ground or grounds have not been presented, and state your reasons for not presenting them:

 

Do you have any motion, petition, or appeal now pending (filed and not decided yet) in any court for the
you are challenging? Yes No
If “Yes,” state the name and location of the court, the docket or case number, the type of proceeding, and the

issues raised,

 
Case 2:17-cr-00121-GEKP Document 216 Filed 06/25/20 Page 10 of 32

AO 243 (Rev. 01/15) Page 11

15.

16,

17.

18.

Give the name and address, if known, of each attorney who represented you in the following stages of the
you are challenging:

(a) At the preliminary hearing:

Robert Gamburg, 1500 John F. Kennedy Bivd., Suite 1203, Philadelphia, PA 19102

 

(b) At the arraignment and plea:
Robert Gamburg, 1500 John F. Kennedy Bivd., Suite 1203, Philadelphia, PA 19102

 

(c) At the trial:
Robert Gamburg, 1500 John F. Kennedy Blvd., Suite 1203, Philadelphia, PA 19102

 

(d) At sentencing:
Robert Gamburg, 1500 John F. Kennedy Blvd., Suite 1203, Philadelphia, PA 19102

 

(e) On appeal:
NIA

 

(f) In any post-conviction proceeding:
NIA

 

(g) On appeal from any ruling against you in a post-conviction proceeding:

NIA

 

Were you sentenced on more than one court of an indictment, or on more than one indictment, in the same court
and at the same time? Yes NoL¥.

 

Do you have any future sentence to serve after you complete the sentence for the judgment that you are
challenging? Yes No

(a) If so, give name and location of court that imposed the other sentence you will serve in the future:

 

(b) Give the date the other sentence was imposed:

 

(c} Give the length of the other sentence:

 

(d) Have you filed, or do you plan to file, any motion, petition, or application that challenges the judgment or
sentence to be served in the future? Yes No

TIMELINESS OF MOTION: If your judgment of conviction became final over one year ago, you must explain
why the one-year statute of limitations as contained in 28 U.S.C. § 2255 does not bar your motion.*

Section 2255(f)(3), provides that the one-year limitations period begins to run from “the date on which the right
asserted was initially recognized by the Supreme Court (Davis), if that right has been newly recognized by the
Supreme Court and made retroactively applicable to cases on collateral review.

 
Case 2:17-cr-00121-GEKP Document 216 Filed 06/25/20 Page 11 of 32

AO 243 (Rev. O1/E5} Page {2

 

 

* The Antiterrorism and Effective Death Penalty Act of 1996 (*AEDPA”) as contained in 28 U.S.C. § 2255,
paragraph 6, provides in part that:
A one-year period of limitation shall apply to a motion under this section. The limitation period shall run
from the latest of —
(1) the date on which the judgment of conviction became final;
(2) the date on which the impediment to making a motion created by governmental action in violation of
the Constitution or laws of the United States is removed, if the movant was prevented from making such a
motion by such governmental! action;
(3) the date on which the right asserted was initially recognized by the Supreme Court, if that right has
been newly recognized by the Supreme Court and made retroactively applicable to cases on collateral
review; or
(4) the date on which the facts supporting the claim or claims presented could have been discovered
through the exercise of due diligence.
Case 2:17-cr-00121-GEKP Document 216 Filed 06/25/20 Page 12 of 32

Page 13
Therefore, Hunter respectfully requests that the Court grant the following relief.

Vacate his conviction and sentence to start anew; alternatively, grant an Evidentiary hearing to further prove

his grounds set forth above, resolve facts in dispute, expand an incomplete record or any other relief to which this Court
deems that he may be entitled.

Respectfully submitted,

ah Henin

KHALIF HYNTER

REG. NO. 75913-066

FCI PETERSBURG MEDIUM
FEDERAL CORR, INSTITUTION
P.O. BOX 1000

PETERSBURG, VA 23804
Appearing Pro Se

DECLARATION OF KHALIF HUNTER

1, Khalif Hunter, declarant herein, declare and attest to the facts in the above and foregoing Motion under 28
U.S.C. § 2255(£)(3) to Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody to be true and correct to -
the best of my knowledge under the penalty of perjury pursuant to 28 U.S.C. § 1746. I placed this § 2255 Motion in the
prison mailbox on the date below invoking the prison mailbox rule. See Houston vy. Lack, 487 U.S, 266, 270 (1988).

Dated: Tune! SS, 2020. | / Naatin :

KHALIF HUNTER

 

 
Case 2:17-cr-00121-GEKP Document 216 Filed 06/25/20 Page 13 of 32

IN THE UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KHALIF HUNTER,
Movant,

VS. Cv No. 2:20-cv-
Cr No. 2:17-cr-00121-GEKP-~4

UNITED STATES OF AMERICA,

a ee

Respondent.

MEMORANDUM OF LAW IN SUPPORT OF MOTION UNDER
28 U.S.C. § 2255(f(3) TO VACATE, SET-ASIDE, OR CORRECT
SENTENCE BY A PERSON IN FEDERAL CUSTODY

COMES Movant, KHALIF HUNTER (“Hunter”), appearing pro se, and in

support of this memorandum would show as follows:

=:

I, JURISDICTION

Jurisdiction is vested in this Court under 28 U.S.C. § 2255 (f)(3). Under 28
U

U.S.C. § 2255, federal prisoners “claiming the right to be released upon the ground that
the sentence was imposed in violation of the Constitution or laws of the United

States” [may move the district] “court which imposed the sentence to vacate, set aside

 

or correct the sentence.” 28 U.S.C. § 2255(a). Section 2255(f) sets forth the one- year
statute of limitations for a motion under this section to, in relevant part, “run from the

| .
latest of --(1) the date on which the judgment of conviction becomes fing! ... [or]
|

1
Case 2:17-cr-00121-GEKP Document 216 Filed 06/25/20 Page 14 of 32

(3) the date on which the right asserted was initially recognized by the Supreme
Court, if that right has been newly recognized by the Supreme Court and made
retroactively applicable to cases on collateral review.” 28 U.S.C. § 2255(f). Section
2255(£)(3), however, provides that the one-year limitations period begins to run from
“the date on which the right asserted was initially recognized by the Supreme Court,
if that right has been newly recognized by the Supreme Court and made retroactively

applicable to cases on collateral review.” 28 U.S.C. §2255(f)(3). See United
Dodd v. United States, 545 U.S. 353, 357-58 (2005),

Il. STATEMENT OF THE GROUND FOR RELIEF

 

Whether in light of United States v. Davis, 139 S. Ct. 2319 (2019), Hunter’s §
924(c) conviction must be vacated for resentencing because the underlying predicate
offense of “Hobbs Act Conspiracy” no longer categorically qualifies as a “crime of
violence”,

Ill, STATEMENT OF THE CASE

A. Procedural Background

On August 30, 2017, a grand jury sitting in the United States District Court for
the Eastern District of Pennsylvania, Philadelphia Division, returned a three (3) Count

Superseding Indictment charging Hunter and three other Co-Conspirators. See Doc.

 

 
 

Paani

Case 2:17-cr-00121-GEKP Document 216 Filed 06/25/20 Page 15 of 32 oy ee

wire, exited the apartment, and met with Philadelphia Police officers who responded
to the scene.

Video from surveillance cameras on the premises of the apartment complex
showed much of the events of the robbery in the parking lot, the stairwell leading to
Apartment 209 and in the area of Apartment 208. In addition, video showed the
defendants entering a burgundy GMC van after the robbery.

On September 29, 2016, Philadelphia Police officers found Broady and Hunter
inside of that van. Officers recovered a cellular phone and Pennsylvania ID card from
Broady. Officers later executed a search warrant on the van, and recovered a black
iPhone near where Hunter was laying; as well as numerous packets of crack cocaine
and paraphernalia for drug distribution. The iPhone found near Hunter had a
telephone number of 215-520-6211, which was the same number that Settles was
communicating with in intercepted calls with Hunter in preparation for and during the
robbery.

Law enforcement also executed search warrants on properties related to the
defendants, including a search of 6022 Cedar Street, Apartment 1, Philadelphia (the
residence of Settles’ girlfriend), and recovered a number of firearms and ammunition.
In addition, officers recovered a black Converse All-Star T-shirt, which was the same

shirt that Settles was seen wearing during the robbery.

ates
Case 2:17-cr-00121-GEKP Document 216 Filed 06/25/20 Page 16 of 32

2. Plea Proceeding
On January 14, 2019, a a Change of Plea Hearing was held before Honorable
Gene E. K.. Pratter. See Doc. 163. Hunter pled guilty to Counts 1s through 3s of the
Superseding Indictment pursuant to a Plea Document. See Doc, 164.
3. Sentencing Proceeding
On April 13, 2017, a Sentencing Hearing was held before Honorable Gene E.
K. Pratter, See Doc. 189. At sentencing, the Court sentenced Hunter to aterm of | day
on Counts 1s and 2s; and 84 months on Count 3s, to run consecutive to Counts 1s and
2s. See Doc. 190 at 2. Upon release from imprisonment, Hunter shall be on
supervised release for a term of 3 years as to Counts 1s and 2s; and 5 years as to
Count 3s, all such terms to run concurrently. /d. at 3. The Court ordered Hunter to pay
a $300 special assessment. /d. at 6. No direct appeal was filed in this case.
V. DISCUSSION
Asa preliminary matter, Hunter respectfully requests that this Court be mindful
that pro se complaints are to be held “to less stringent standards than formal pleadings
drafted by lawyers,” and should therefore be liberally construed. See Higgs v.
Attorney Gen. of The United States, 655 F.3d 333 (3° Cir. 2011); Estelle v. Gamble,

429 U.S, 97 (1976)(same); and Haines v. Kerner, 404 U.S, 519 (1972) (same).
Case 2:17-cr-00121-GEKP Document 216 Filed 06/25/20 Page 17 of 32

In Light of United States v. Davis, 139 S. Ct. 2319 (2019), Hunter’s §

924(c) Conviction Must Be Vacated for Resentencing Because the
Underlying Predicate Offense of “Hobbs Act Conspiracy” No Longer
Categorically Qualifies as a “Crime of Violence”.

In this case, Hunter’s sentence enhancement is no longer valid due to a change
of law—the existence of a new retroactive rule of law in United States v. Davis, 139
S, Ct. 2319, 2336 (2019). Due to this retroactive change of the law, his sentence now
presents an error sufficiently grave to be deemed as a fundamental defect.

Here, Hunter’s sentence was driven by his sentencing enhancement under 18
U.S.C. § 924(c). This enhancement virtually increased his sentence. As such, because
he is actually innocent of said enhancement, he should be resentenced to a
significantly less harsh sentence,

Dimaya and Davis are both new interpretations of statutory law. Courts have
disagreed on whether the unconstitutionality of § 924(c)(3)(B) is a right “newly
recognized by the Supreme Court,” as well as whether that right has been made
retroactively applicable. Under Johnson v. United States, 135 S, Ct. 2551 (2015),
several courts, including the Fourth, Sixth and Tenth Circuits, ruled that the Supreme
Court had not created a new right on which the movants appealing convictions
unrelated to the ACCA could rely.

In In Re: Hammoud, the Eleventh Circuit of Appeals held that: because the
Case 2:17-cr-00121-GEKP Document 216 Filed 06/25/20 Page 18 of 32

Supreme Court in Davis did not expressly state that its holding in that case applies
retroactively to cases on collateral review, we consider whether the retroactivity of
Davis’s new rule is “necessarily dictate[d]’” by the holdings of multiple cases, see id.
at 666, 121 S. Ct. at 2484, and we conclude that it is. As noted above, the Supreme
Court held in Welch that Johnson announced a new substantive rule. See Welch, 136
S. Ct. at 1264-65, 1268. Specifically, the Welch Court determined that the new
constitutional rule announced in Johnson was substantive because, by striking down
the ACCA’s residual clause, Johnson substantively altered the range of conduct or
the class of persons the ACCA could punish. Jd. As such, the Court determined that
Johnson’ s new tule fell within Teague’s first exception and, so, was retroactive. See
id.at__, _, 136 S. Ct. 1264-65, 1268. Since the Supreme Court’s decision in Welch,
this Court has recognized that federal prisoners who can make a prima facie showing
that they were previously sentenced in reliance on the ACCA’s now-voided residual
clause are entitled to file a second or successive § 2255 motion. Jn re Thomas, 823
F.3d 1345, 1348 (11" Cir. 2016).

Here, Count 1s’ conspiracy to commit Hobbs Act robbery conviction is not a
“crime of violence.” See United States vy. Davis, 139 S. Ct. 2319, 2336 (2019),
holding that § 924(c)(3)(B) is unconstitutionally vague. The Court refers to this
clause as the “risk-of-force clause.”

According to Johnson, “[t]wo features of the residual clause conspire to make

8
Case 2:17-cr-00121-GEKP Document 216 Filed 06/25/20 Page 19 of 32

it unconstitutionally vague.”

The first feature is what is called the “ordinary case” analysis required under
ACCA: in order to determine whether a given crime is a “violent felony,” a court has
to disregard the facts of the specific case before it, and consider only the “ordinary,”
or typical, case of the crime that the defendant was convicted of. For example, if a
defendant was convicted of obstruction of justice, and his actual conduct involved
stabbing a witness to death, the court cannot rule that the defendant committed a
“violent felony” merely because this particular case involved a stabbing. Instead, the
court is required to decide whether a “typical” obstruction of justice crime involves
stabbing, or some other conduct with a “serious potential risk of physical in jury.” The
reverse is also true: just because a defendant happened to commit a crime in a
peaceful and non-violent manner in a case does not affect the court’s decision. on
whether the crime is a “violent felony.” In all cases, the court can only consider
whether the “typical” or “ordinary” case of the crime meets the “serious potential risk
of physical injury” standard.

ACCA’s second problematic feature is the uncertainty about how much risk is
enough for a crime to count as a “serious potential risk.” Even if data about an
“ordinary case” is available, it is not at all clear if a crime that has, say, a 10% chance

of causing permanent disfigurement in a victim is a “serious potential risk for
Case 2:17-cr-00121-GEKP Document 216 Filed 06/25/20 Page 20 of 32

physical injury.” What about a crime with a 1% chance for death? And would this
crime have a greater or lesser potential risk for physical injury than the crime with the
10% chance of permanent disfigurement? Although it is not uncommon for the law
to sometimes rely on imprecise standards to judge real-world facts (consider, for
example, imprecise standards like “reasonable person,” or “material fact”), ACCA
pairs an imprecise standard with a judicially imagined “ordinary case.” That pairing,
according to the Supreme Court, is what renders ACCA unconstitutionally vague.

Johnson's Impact on “Crime of Violence” Definition Under 924(c)

ACCA defines “violent felony,” and Johnson held that part of the definition is
unconstitutional. In federal criminal law, there is a very important and
similar-sounding term called “crime of violence,” that frequently appears in rules and
statutes, including 18 U.S.C. § 924(c).

18 U.S.C. § 924(c) creates a substantive offense for possessing or using a
firearm during, or in furtherance of, a “crime of violence.” The statute defines “crime
of violence” as an offense that either: (1) has as an element the use, attempted use, or
threatened use of physical force; or (2) is a felony that, “by its nature, involves a
substantial risk that physical force against the person or property of another may be
used in the course of committing the offense.” The § 924(c) definition of “crime of

violence” is copied verbatim from 18 U.S.C. § 16, which provides the general

10
Case 2:17-cr-00121-GEKP Document 216 Filed 06/25/20 Page 21 of 32

definition for “crime of violence” under federal law.

The parallels between “violent felony” and “crime of violence” are immediately

apparent.
° First, because the residual clause defining “crime of violence”
begins with the phrase: “by its nature,” it tells us that deciding
whether a given crime is a “crime of violence” under § 924(c)
must use the “ordinary case” method, just like with ACCA.
° Second, because the residual clause defining “crime of violence”

asks us to look at whether there is a “substantial risk that physical
force... may be used,” this is no more precise than the “serious
potential risk of physical injury” standard under ACCA.

In other words, in order for a judge to decide whether a crime is a “crime of
violence” under § 924(c), the judge needs to use an “ordinary case” analysis and
apply an imprecise standard. That sounds just like the problems highlighted by
Johnson, that rendered ACCA’s definition of “violent felony” unconstitutionally
vague.

° In United States v. Gonzalez-Longoria, 813 F.3d 225 (5" Cir.
2016). A panel of the Fifth Circuit rejected all of the
Government’s arguments and held that 18 U.S.C. § 16(b) is
unconstitutionally vague. That opinion has been vacated pending
an en bane.

° In United States v. Vivas-Ceja, 808 F.3d 719 (7" Cir. 2016). The
Seventh Circuit has held that 18 U.S.C. §16(b) is
unconstitutionally vague. In rejecting the government’s
arguments, the Seventh Circuit reasoned that the “confusing list”
of enumerated offenses and the history of circuit splits under

i]
Case 2:17-cr-00121-GEKP Document 216 Filed 06/25/20 Page 22 of 32

ACCA were not essential to the outcome in Johnson,

To determine when “a predicate offense qualifies as a ‘crime of violence’ under
§ 924(c), courts use a categorical approach looking only under{2018 U.S. Dist.
LEXIS 8} to the statutory elements and not to particular facts underlying the offense.”
See Descamps v. United States, 570 U.S, 254 (2013). “To prove ... Hobbs Act
conspiracy, the government must establish that two or more persons agreed to cominit
an unlawful act, and that the defendant knowingly and intentionally joined in the
agreement.” United States v. Haynes, 582 F.3d 686,698 (7 * Cir. 2009), abrogated on
other grounds by United States v. Vizcarra, 668 F.3d 516 (7" Cir. 2012).

Neither of the elements of Hobbs Act conspiracy requires the conspirator to
use, attempt, or threaten the use of physical force. Thus, Hobbs Act conspiracy does
not categorically qualify as a crime of violence under § 924(c)’s force clause and
cannot therefore constitute a crime of violence under § 924(c)(3)(A).

Courts use the categorical approach to interpret both statutes. Compare, ¢.g.,
Dimaya, 138 S. Ct. at 1211 (applying categorical approach to § 16(b)) with United
States v. Hill, 832 F.3d 135, 139 (2d Cir. 2016) (applying categorical approach to §
924(c)(3)(B)); United States v. Ivezaj, 568 F.3d 88, 95-96 (2d Cir. 2009)(same);

Acosta, 470 F.3d at 135-36 (same). See also, United States v. Davis, 139 S. Ct. 2319,

12
Case 2:17-cr-00121-GEKP Document 216 Filed 06/25/20 Page 23 of 32

2336 (2019).

In light of Davis, Hunter’s conviction for possessing a firearm during a crime
of violence, see 18 U.S.C. § 924(c)—i.e., 18 U.S.C. § 1951 — Hobbs Act Conspiracy,
must be vacated because § 924(c\(3)(B) is unconstitutionally vague. The Fifth
Amendment’s proscription against depriving an individual of life, liberty, or property
without due process of law supplies the rationale for the void-for-vagueness doctrine.
Under it, the government may not impose sanctions “under a criminal law so vague
that it fails to give ordinary people fair notice of the conduct it punishes, or so
standardless that it invites arbitrary enforcement.” Welch v. United States, 136 8. Ct.
1257, 1262 (2016)(quoting Johnson, 135 S. Ct. at 2556).

In determining whether an offense is a “crime of violence” under § 924(c), we
employ the categorical approach, asking whether the minimum criminal conduct
necessary for conviction under the applicable statute—as opposed to the specific
underlying conduct at issue—amounts to a crime of violence as defined in subsection
(A) or (B). See, e.g., Taylor v. United States, 495 U.S. 575, 600 (1990); see also,

Mathis v. United States, 136 S. Ct. 2243, 2248 (2016) (outlining categorical approach

 

2

It is essential to note that at least three federal circuit appellate Courts have declared Davis
retroactive. See /n re Matthews, (No. 16-2027) (3d Cir. Aug. 14,2019); United States y. Bowen, (No.
17-1011) (10" Cir. September 3, 2019); and Jn re Hammoud, (No. 19-12458-G) (11" Cir, July 23,
2019).

13
Case 2:17-cr-00121-GEKP Document 216 Filed 06/25/20 Page 24 of 32

as applied to prior conviction under ACCA).

Classifying crimes, especially by assessment of risk of force and violence, is
built into the criminal justice system. For example, 18 U.S.C. § 924(c), which
provides for enhanced penalties for the use of a firearm in connection with a crime,
contains the same definition of “crime of violence” as 18 U.S.C. § 16(b). See 18
USC, § 924(c)(3)(B).

Section 924(c) creates a substantive offense for possessing or using a firearm
during, or in furtherance of, a “crime of violence.” The statute defines “crime of
violence” as an offense that either: (1) has as an element the use, attempted use, or
threatened use of physical force; or (2) is a felony that, “by its nature, involves a
substantial risk that physical force against the person or property of another may be
used in the course of committing the offense.”

In this case, Hunter’s sentence for carrying/Aising a weapon during a crime of
violence, in violation of 18 U.S.C. § 924(c), is now unconstitutionally imposed where
the factual basis of the guilty plea is now insufficient because the charged predicate
offense of Hobbs Act conspiracy is not categorically a crime of violence under either
the use-of-force clause or the residual clause of 18 U.S.C. § 924(c)(3).

At issue in this § 2255 is whether conspiracy to commit Hobbs Act robbery

qualifies as a crime of violence under § 924(c), including whether the residual clause

14
Case 2:17-cr-00121-GEKP Document 216 Filed 06/25/20 Page 25 of 32

of § 924(c)(3)(B) is unconstitutionally vague under Davis, whether the factual basis
of the conviction is sufficient for Hunter’s § 924(c) sentences. This Court previously
had held that attempted Hobbs Act robbery is a crime of violence under 18 U.S.C. §
924(c)(3). See United States y. Hill, 832 F.3d 135 (2 Cir. 2016). As such, as shown
below, this Court should overrule Hill in light of Davis, where the Supreme Court
struck down the residual clause in 18 U.S.C. § 924(c)(3) as unconstitutionally vague.

Hunter pled guilty on Counts 1s through 3s of the Superseding Indictment,
under 18 U.S.C. §§ 1951(a) and 924(c), which provides enhanced punishment for
any person who discharges a firearm “during and in relation to any crime of violence”
that is itself a violation of federal law. Under this statute, a “crime of violence” is
defined as a felony that either: (A) “has as an element the use, attempted use, or
threatened use of physical force against the person or property of another” (the
“yge-of-force clause”); or (B) “by its nature, involves a substantial risk that physical
force against the person or property of another may be used in the course of
committing the offense” (the “residual clause”). 18 U.S.C. § 924(c)(3)(A) & (B). In
the instant case, the charged predicate offense is conspiracy to commit Hobbs Act
robbery under 18 U.S.C. § 1951.

In light of Davis, Hobbs Act conspiracy no longer qualifies as a crime of

violence under either the use-of-force clause or the residual clause of § 924(c)(3).

15
Case 2:17-cr-00121-GEKP Document 216 Filed 06/25/20 Page 26 of 32

Hobbs Act conspiracy categorically fails to qualify as a crime of violence under the
use-of-force clause because it can be committed without physical force or the
threatened deployment of the same and because it can be accomplished by mere
“intimidation,” which does not require the intentional use or threat of use of violent
physical force for two reasons. First, this Court’s precedent establishes that
intimidation is the threatened infliction of bodily injury, which is not equivalent to
the threatened use of force. Second, precedent requires that a use or threat of use of
force be intentional, but intimidation may occur even if the defendant did not intend
to make a threat. And robbery cannot qualify as a “crime of violence” under §
924(c)(3)’s residual clause, because, under the reasoning of Davis that clause is void
for vagueness under the Due Process Clause of the Fifth Amendment.

In interpreting a communication of threats statute, the Supreme Court recently
defined “threat” to mean that the defendant must intend to put another in fear of
injury with his words or actions. See Elanis v. United States, 135 8. Ct. 2001 (2015).
The federal robbery “intimidation” element falls far short of this definition because
“intimidation” is satisfied under the robbery statute “whether or not the defendant
actually intended the intimidation”, as long as “an ordinary person tn the [victim’s]
position reasonably could infer a threat of bodily harm from the defendant’s acts.”

Woodrup, 86 F.3d at 364. Due to the lack of intent, federal robbery criminalizes a

16
Case 2:17-cr-00121-GEKP Document 216 Filed 06/25/20/ Page 27 of 32

wide range of conduct that does not constitute a “threat”,

In Bazan-Reyes v. INS, 256 F.3d 600, 609 (7" Cir. 2001), the Court held that
an offense can constitute a crime of violence under the force clause of 18 U.S.C.
§16(a) only if an element requires the defendant to intentionally use force. The same
requirement applies to threats of force. This rationale is entirely consistent with the
Supreme Court’s holding that a mens rea greater than negligence is required for
communication to constitute a “threat to injure the person of another” under 18
U.S.C. § 875(c). Hlonis, 135 8. Ct. at 2011-12.

Plainly, the “intimidation” element of robbery is missing the intentional mens
rearequired by Elonis and Bazan-Reyes. “Intimidation” is satisfied under the robbery
statute “when a bank robber’s words and actions would cause an ordinary person to
feel threatened.” United States v. Gordon, 642 F 3d 596, 598 (7" Cir. 2011). In other
words, a defendant may be convicted of robbery even if he did not intend to put
another in fear of injury. It is enough that the victim reasonably fears injury from the
defendant’s actions, Due to the lack of requisite intent, robbery criminalizes conduct
that does not require an intentional threat of physical force. Therefore, robbery fails
to qualify as a crime of violence under E/onis and Bazan-Keyes.

Because Hobbs Act conspiracy is not a qualifying “crime of violence”

predicate, the factual basis of the guilty plea admits to conduct that legally does not

17
Case 2:17-cr-00121-GEKP Document 216 Filed 06/25/20 Page 28 of 32

satisfy every element of the charged statute. A guilty conviction to a non-existent
offense obviously affected both Hunter’s substantial rights, as well as the fairness,
integrity, or public reputation of the proceedings.

In Davis, Respondents Maurice Davis and Andre Glover were charged with
multiple counts of Hobbs Act robbery and one count of conspiracy to commit Hobbs
Act robbery. They were also charged under 18 U. S.C. § 924(c), which authorizes
heightened criminal penalties for using, carrying, or possessing a firearm in
connection with any federal “crime of violence or drug trafficking crime.”
§924(c)(1)(A). “Crime of violence” is defined in two subparts: the elements clause,
§924(c)(3)(A), and the residual clause, §924(c)(3)(B). The residual clause in turn
defines a “crime of violence” as a felony “that by its nature, involves a substantial risk
that physical force against the person or property of another may be used in the course
of committing the offense.” Id. A jury convicted the men on most of the underlying
charges and on two separate § 924(c) charges for brandishing a firearm in connection
with their crimes. The Fifth Circuit initially rejected their argument that § 924(c)’s
residual clause is unconstitutionally vague, but on remand in light of Sessions vy.
Dimaya, the Court reversed course and held § 924(c)(3)(B) unconstitutional. It then
held that Mr. Davis’ and Mr. Glover’ convictions on the § 924(c) count charging

Hobbs Act robbery as the predicate crime of violence could be sustained under the

18
Case 2:17-cr-00121-GEKP Document 216 Filed 06/25/20 Page 29 of 32

elements clause, but that the other count—which charged conspiracy as a predicate
crime of violence—could not be upheld because it depended on the residual clause.

The lower courts have long held § 924(c)(3)(B) to require the same categorical
approach. After the Eleventh Circuit’s decision in Ovalles, the government advanced
the argument everywhere that for § 924(c)(3)(B), courts should abandon the
traditional categorical approach and use instead a case-specific approach that would
look at the defendant’s actual conduct in the predicate crime. The Supreme Court
rejected that, holding that while the case-specific approach would avoid the
vagueness problems that doomed the statutes in Johnson and Dimaya and would not
yield to the same practical and Sixth Amendment complications that a case-specific
approach under the ACCA and § 16(b) would, “this approach finds no support in §
924(c)’s text, context, and history.”

The vagueness doctrine rests on the twin constitutional pillars of due process
and separation of powers. Having applied the doctrine in two cases involving statutes
that “bear more than a passing resemblance to § 924(c)(3)(B)’s residual clause” —
those being Johnson vy. United States (Armed Career Criminal Act residual clause
unconstitutional) and Sessions v. Dimaya (18 U.S.C. § 16(b)) residual clause
unconstitutional) — the Court completed its frolic through the residual clauses in the

criminal code.

19
Case 2:17-cr-00121-GEKP Document 216 Filed 06/25/20 Page 30 of 32

Courts use the “categorical approach” to determine whether an offense
qualified as a violent felony or crime of violence. Judges had to disregard how the

defendant actually committed the offense and instead imagine the degree of risk that

ecg 333

would attend the idealized “‘ordinary case’” of the offense.

The government campaign came to a head in Davis, a Fifth Circuit case in
which the appellate court said that conspiracy to commit a violent crime was not a
crime of violence, because it depended on the § 924(c)(3)(B) residual clause.

In sum, in Davis, Johnson and Dimaya, the Supreme Court ruled that the
statute is unconstitutionally broad the way it defines a crime of violence.

Davis is substantially relevant in regard to Hunter’s arguments, making clear
indication that the interpretation of statutes by district courts are contrary to the
Congress’ intent. Further, the statutes are too ambiguous to secure a conviction. The
same applies to Hunter’s circumstance.

Finally, Hunter asserts that the increase in the calculation of his sentencing

range based on the § 924(c) conviction, resulted in a longer sentence. If so, this could

be deemed a miscarriage of justice.

20
Case 2:17-cr-00121-GEKP Document 216 Filed 06/25/20 Page 31 of 32

VI. CONCLUSION
For the above and foregoing reasons, Hunter’s sentence must be vacated for
resentencing without the § 924(c) consecutive sentence.

Respectfully submitted,

Dated: June iS 2020, Lhalf Regan.

KHALIF HUNTER

REG. NO. 75913-066

FC] PETERSBURG MEDIUM
FEDERAL CORR. INSTITUTION
P.O. BOX 1000

PETERSBURG, VA 23804
Appearing Pro Se

21
Case 2:17-cr-00121-GEKP Document 216 Filed 06/25/20 Page 32 of 32

i 4 . voy? a nn Cha Me ange ghee oh AP! is te

  
    
     
 
 
  
     

 

U.S. POSTAGE

$7.75
PM 2-DAY

77070 0006
Date of sala

06/16/20 +
& 06 25%
11488079

PRIORITY MAIL 2-DAY®

EXPECTED DELIVERY DAY: 06/19/20

 

 

885100616131803

 

0006

 

 

 

cog
SHIP
. TO:

 

601 MARKET ST
RM 2609

PHILADELPHIA PA 19106-1732

     

 

USPS TRACKING® NUMBER

MAA

9505 5066 3896 0168 2799 08

 

 

EP14F Oct 2018
OD: 12 1/2x9 1/2 _ USPS.COM/PICKUP

 

() ye" ‘ ? Be

Boor es wet er ary BES ee Ee agi
wo Ain Pe : ee

KHALIF HUNTER
REG. NO. 75913-066

FCI PETERSBURG MEDIUM
FEDERAL CORR. INS TITUTION

P.O. BOX: 1000

PETERSBURG, VA. 23804

i TO: Ms. Kate Barkman

Clerk of Court

U.S. District Court

Eastern District of Pennsylvania
Philadelphia Division

601 Market Street, Room 2609
Philadelphia, PA 19106-] 729

 

™

a,

1. the maximum weidht is 70 lbs. For International shipments, the maximum weight is 4 Ibs.

over

_

 

U.S. Postal Service; October 2018; All rights reserved.

1 i! i i? shipments,
This packaging is the property of the U.S, Postal Service® and is provided solely for use in sending Priority Mail® ship

Misuse may be a violation of federal Jaw. This packaging is not for resale, EP14F ©

Aa
et
fitt
